Title: From George Washington to Bryan Fairfax, 24 September 1777
From: Washington, George
To: Fairfax, Bryan

 

Dear Sir
Camp near Pottsgrove [Pa.] Septr 24th 1777.

Your favour from the Connistoga Waggon without date was put into my hands on the Evening of the 21st Instt by a stranger who said he was going to Phila. and would call upon me as he returnd but have seen nothing of him since.
The difference in our political Sentiments never made any change in my friendship for you, and the favorable Sentiments I ever entertain’d of your Honr, leaves me without a doubt that you would say any thing, or do any thing injurious to the cause we are ingaged in, after having pledg’d your word to the contrary—I therefore give my consent, readily, to the prosecution of your Inclination of going to England, and for this purpose Inclose a certificate—or pass-port to come forward to this army whenever you please.
My extreme hurry will not allow me time to add more than that I am Dr Sir Yr Most Obedt & Affec.

Go: Washington

